Citation Nr: 1734410	
Decision Date: 08/22/17    Archive Date: 08/30/17

DOCKET NO.  16-28 957	)	DATE
Advanced on the Docket
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left knee disability.

2.  Entitlement to service connection for a left knee disability.

3.   Entitlement to service connection for a right shoulder disability.

4.  Entitlement to service connection for a right hip disability, to include as secondary to a service-connected lumbar spine disability.

5.  Entitlement to service connection for an acquired psychiatric disorder, to include as secondary to service-connected disability.

6.  Entitlement to an evaluation in excess of 40 percent for status post lumbar spine discectomy, L5-S1.

7.  Entitlement to an evaluation in excess of 10 percent for status post right knee arthroscopy prior to June 7, 2016, and in excess of 20 percent thereafter.  

8.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


ORDER

New and material evidence having been received, the claim to reopen a claim for service connection for a left knee disability, is reopened, and to that extent only, the appeal is granted.


INTRODUCTION

The Veteran had active service from November 1990 to November 1994.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2011 (right knee, lumbar spine) of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina and a May 2013 rating decision (depression, right hip, right shoulder, left knee) of the RO in St. Petersburg, Florida.  Jurisdiction rests with the RO in Baltimore, Maryland.  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  During the pendency of his claims for increased ratings for his right knee and lumbar spine disabilities, the Veteran's then representative, in a January 2012 notice of disagreement, asserted the Veteran was unemployed due to these disabilities.  Thus, the Board concludes that the Court's holding in Rice is applicable, and the TDIU claim is properly before the Board, and the issue has been listed on the title page.

Pursuant to the holding in Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), although the Veteran filed a claim for depression, it must be considered a claim for any mental disability that may reasonably be encompassed by several factors including:  the Veteran's description of the claim, the symptoms the Veteran describes, and the information the Veteran submits or VA obtains in support of the claim.  As such, the issue for consideration is entitlement to service connection for an acquired psychiatric disorder, as reflected on the title page of this decision.

During the pendency of the claim for an increased rating for a right knee disability, a June 2016 rating decision granted an increased the rating for right knee disability from 10 percent to 20 percent effective June 7, 2016.  Because this increased evaluation does not represent a grant of the maximum benefits allowable under the VA Schedule for Rating Disabilities, the Veteran's claim remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 38 (1993) (holding that a grant of a higher rating during the course of an appeal, but less than the maximum benefits allowable, does not abrogate the appeal).

Additional evidence, which is only relevant to the Veteran's increased rating claims for his lumbar spine disability, right knee disability and entitlement to a TDIU, was received by VA subsequent to the most recent, June 2016, statement of the case issued for these claims.  Specifically, such consisted of a private medical opinion dated in October 2016, and received initially by VA in December 2016.  In statement, dated in March 2017, but received by VA in April 2017, the Veteran's representative waived review by the Agency of Original Jurisdiction (AOJ) of all additional evidence.  See 38 C.F.R. § 20.1304 (c) (2016).  Furthermore, if new evidence is submitted with or after a substantive appeal received on or after February 2, 2013, then it is subject to initial review by the Board unless the Veteran explicitly requests AOJ consideration or unless the evidence was developed by VA.  See VBA Fast Letter 14-02.  Here, the Veteran's substantive appeal for the relevant issues was filed after February 2, 2013, and the record reflects that the additional evidence was submitted by the Veteran in conjunction with his representative.  Thus, a remand for AOJ consideration of this evidence is not warranted.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2015).

The issues of entitlement to service connection for a left knee disability, entitlement to service connection for a right shoulder disability, entitlement to service connection for a right hip disability, to include as secondary to a service-connected lumbar spine disability, entitlement to service connection for an acquired psychiatric disorder, entitlement to an evaluation in excess of 40 percent for status post lumbar spine discectomy, L5-S1, entitlement to an evaluation in excess of 10 percent for status post right knee arthroscopy prior to June 7, 2016, and in excess of 20 percent thereafter, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  A March 1995 rating decision denied the claim of entitlement to service connection for a left knee disability; no appeal was taken from that determination, and new and material evidence was not received with one year thereafter.

2.  Evidence received since the final March 1995 rating decision is new, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a left knee disability.


CONCLUSIONS OF LAW

1.  The March 1995 rating decision, which denied a claim to entitlement to service connection for left knee disability, is final.  38 U.S.C.A. § 7105 (c) (West 2015); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016).

2.  New and material evidence sufficient to reopen the previously denied claim of service connection for a left knee disability has been received.  38 U.S.C.A. § 5108 (West 2015); 38 C.F.R. §§ 3.156 (a), 20.1105 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claim to reopen entitlement to service connection for a left knee disability granted herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

The Veteran originally submitted a claim, in part, for left knee disability in January 1995.  A March 1995 rating decision rating decision initially denied entitlement to service connection for left knee disability and the Veteran was notified of the decision later the next month.  The Veteran did not appeal the denial and no new and material evidence was received within the appeal period.  Thus, the March 1995 rating decision is final.  38 U.S.C.A. § 7105 (c) (West 2015); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016).

In December 2011, the Veteran, in part, filed a claim to reopen service connection for left knee disability.  A May 2013 rating decision denied the claim and the Veteran's appeal of this decision forms the basis of the present appeal.

The Board must determine whether new and material evidence has been presented before it can reopen a claim to re-adjudicate the issue going to the merits.  38 C.F.R. § 20.1105 (2016).  The issue of reopening a claim goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  In other words, the Board is required to first consider whether new and material evidence is presented before the merits of a claim can be considered regardless of the AOJ's action.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

VA may reopen and review a claim, which has been previously denied, if new and material evidence is submitted by or on behalf of a Veteran.  38 U.S.C.A. § 5108 (West 2015); 38 C.F.R. § 3.156 (a) (2016).  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  Additionally, the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

The evidence of record at the time of the March 1995 rating decision included service treatment records and a February 1995 VA examination report.  The March 1995 rating decision denied the claim, in part, on the basis that upon examination no abnormality of the left knee was demonstrated. 

New evidence added to the record since the March 1995 rating decision, includes additional VA medical records and statements from the Veteran.  Specifically, an August 2014 VA treatment record, in part, provided an assessment of bilateral knee degenerative joint disease, which supports the existence of a left knee disability.  The Board finds the August 2014 VA treatment record is new evidence because it was not previously before VA decision makers.  Additionally, the August 2014 VA treatment record, with an assessment of bilateral knee degenerative joint disease, raises the reasonable possibility of substantiating the claim.  As noted above, the March 1995 rating decision, in part, denied the claim as there was no evidence of an abnormality of the left knee.  Thus, the evidence relates to an unestablished fact necessary to substantiate the claim, and it raises a reasonable possibility of substantiating the claim.  Accordingly, entitlement to service connection for a left knee disability is reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (a).  The underlying claim is addressed further in the remand section.

REMAND

The Board finds that further development is required prior to adjudicating the remaining claims on appeal.  See 38 C.F.R. § 19.9 (2016).

With respect to entitlement to service connection for a left knee disability, as described above, the Board has found that new and material evidence has been received to reopen the claim of entitlement to service connection for a left knee disability.  The Board finds, however, that adjudication of the reopened claim on a de novo basis is inappropriate at this juncture.  When the Board reopens a claim after the AOJ has denied reopening that same claim, the matter generally must be returned to the AOJ for consideration of the merits because the AOJ should, in the first instance, consider that new evidence, as well as laws and regulations not previously considered, and decide the matter so as to preserve for that claimant the one review on appeal.  Hickson v. Shinseki, 23 Vet. App. 394 (2010).  In the present case, the AOJ has not de facto reopened the claim and/or considered such on the merits de novo.  Accordingly, this issue must be remanded to the AOJ for consideration of such in the first instance on the merits. 

Additionally, with respect to entitlement to service connection for a left knee disability, as noted above, an August 2014 VA treatment record provided an assessment of bilateral knee degenerative joint disease, thus there is an indication of a current disability of the Veteran's left knee.  Furthermore, a February 1992 service treatment reflected a complaint of right and left knee pain and a November 1992 service treatment record reflect a complaint of bilateral knee pain.  As there is at least an indication of a link between current left knee disability and active service, the Board finds that a VA examination with nexus opinion is warranted on remand.  38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159 (c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

With respect to entitlement to service connection for a right shoulder disability, a November 2015 VA treatment record noted an assessment and plan for right shoulder degenerative joint disease.  Additionally, April 1992 service treatment records documented complaints of right shoulder pain.  As there is at least an indication of a link between current right shoulder disability and active service, the Board finds that a VA examination with nexus opinion is warranted on remand.  38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159 (c)(4); McLendon, 20 Vet. App. at 81.

With respect to entitlement to service connection for a right hip disability, to include as secondary to a service-connected lumbar spine disability, a July 2013 VA treatment record noted, in part, the Veteran had persistent low back pain with right hip pain.  Although, the Board recognizes that July 2013 VA imaging revealed there was no evidence of acute fracture or dislocation, no discrete bony abnormality and provided an impression of an unremarkable examination, a June 2016 VA back conditions disability questionnaire did endorse a diagnosis of bilateral sciatic nerve radiculopathy.  In this, regard, there is no medical opinion of record addressing the claim for service connection for a right hip disability on a direct incurrence basis; however, there is no evidence of a nexus linking a right hip disability to active service, thus a remand on his basis is not warranted.  However, a remand is warranted to obtain an examination with clarifying opinion regarding any pertinent right hip diagnoses, such radiculopathy, with an opinion regarding the etiology of any such identified right hip disabilities as secondary to the service-connected lumbar spine disability.  38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159 (c)(4); McLendon, 20 Vet. App. at 81; El-Amin v. Shinseki, 26 Vet. App. 136 (2013).

With respect to entitlement to service connection for an acquired psychiatric disorder, a June 2015 VA treatment record provided an assessment of depression/mood disorder.  Additionally, although not proximate to the claim for depression, received by VA in December 2011, a June 2003 VA treatment record endorsed diagnoses of mood disorder secondary to a general medical condition and anxiety disorder secondary to a general medical condition.  Thus, the Board has recharacterized the Veteran's claim for an acquired psychiatric disorder accordingly, specifically as secondary to a service-connected disability.  In this, regard, there is no medical opinion of record addressing the claim for service connection for an acquired psychiatric disorder on a direct incurrence basis; however, there is no evidence of a nexus linking any acquired psychiatric disorder to active service, thus a remand on his basis is not warranted.  However, a remand is warranted to obtain an examination as to any pertinent diagnoses and an opinion regarding the etiology of any identified acquired psychiatric disorders as secondary to a service-connected disability.  38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159 (c)(4); McLendon, 20 Vet. App. at 81; El-Amin, 26 Vet. App. at 141.

With respect to the appeal for higher initial ratings for status post lumbar spine discectomy, L5-S1 and status post right knee arthroscopy, when the evidence indicates that a disability has worsened since the last VA examination, a new examination is required.  See 38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159 (c)(4); see also Weggenmann v. Brown, 5 Vet. App. 281(1993).  An October 2016 private opinion stated in part, the Veteran was currently experiencing almost daily painful flare-ups with respect to his lumbar spine disability.  Although, the most recent June 2016 back conditions disability benefits questionnaire reported flare-ups of the thoracolumbar spine due to lifting, weather, low pressure in the atmosphere, sleeping posture, sitting in an unsupported chair and bending, the June 2016 VA examiner was unable to determine if pain, weakness, fatigability or incoordination significantly limited functional ability with flare-ups as the Veteran was not currently having a flare-up.  With respect to the Veteran's right knee and lumbar spine disabilities, the October 2016 private opinion, found, in part, that it was at least as likely as not that the Veteran's service-connected low back and right knee disabilities precluded him from securing and following a substantially gainful, occupation since at least 2011.  However, the most recent June 2016 back conditions disability benefits questionnaire reported the Veteran's thoracolumbar spine condition did not impact his ability to work and the most recent June 2016 knee and lower leg conditions disability benefit questionnaire noted, in part, that the Veteran was currently working and his right knee only affected his ability to do prolonged standing/walking and sitting.  Thus, as the severity of the Veteran's status post lumbar spine discectomy, L5-S1 and status post right knee arthroscopy may have worsened, a new VA examination for these claims is warranted, to include consideration of the October 2016 private opinion.  

Additionally, in light of the remand, updated VA treatment records should be obtained.  The record reflects the Veteran most recently received VA treatment from the Baltimore VA Medical Center, part of the VA Maryland Health Care System, in November 2015.  Thus, on remand, updated VA treatment records from the VA Maryland Health Care System, since November 2015, should be obtained and associated with the claims file.  See 38 U.S.C.A. § 5103A (c); 38 C.F.R. § 3.159 (c)(2).  See also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that documents which are generated by VA agents or employees are in constructive possession of VA, and as such, should be obtained and included in the record).

As noted in the Introduction, the issue of entitlement to a TDIU is raised by the record, in part, based on the Veteran's right knee and lumbar spine disabilities.  Thus, the issue of entitlement to TDIU is intertwined with the increased rating claims for the service-connected right knee and lumbar spine disabilities, as such could affect whether the Veteran meets the schedular criteria for a TDIU as he currently does not satisfy the schedular criteria.  Thus, a remand is warranted for the TDIU claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain the Veteran's updated VA treatment records from VA Maryland Health Care System since November 2015, and associate these records with the claims folder.  All attempts to obtain these records must be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.

2.  Schedule the Veteran for a VA examination(s) to determine the nature and etiology of any left knee disability and/or right shoulder disability that may be present or was/were present during or proximate to the claim.  All pertinent symptomatology and findings must be reported in detail.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The complete record, to include a copy of this Remand and the claims folder, must be made available to and reviewed by the examiner in conjunction with the examination.

For any left knee disability, to include degenerative joint disease, and/or right shoulder disability, to include degenerative joint disease, that is/are diagnosed, if any, opine whether it is at least as likely as not that any diagnosed disability its onset in active service or is otherwise causally or etiologically related to the Veteran's active service. 

The term at least as likely as not does not mean within the realm of possibility, but rather that the evidence both for and against a conclusion is so evenly divided that it is as sound to find in favor of a certain conclusion as it is to find against it. 

A complete rationale for all opinions expressed must be provided.

3.  Schedule the Veteran for a VA examination to determine the nature and etiology of any right hip disability that may be present or was/were present during or proximate to the claim.  All pertinent symptomatology and findings must be reported in detail.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The complete record, to include a copy of this Remand and the claims folder, must be made available to and reviewed by the examiner in conjunction with the examination.

For any right hip disability, to include radiculopathy, that is/are diagnosed, if any, opine whether it is at least as likely as not that any diagnosed disability was caused by, or aggravated (i.e., made chronically worse) by the Veteran's service-connected lumbar spine disability.

The term at least as likely as not does not mean within the realm of possibility, but rather that the evidence both for and against a conclusion is so evenly divided that it is as sound to find in favor of a certain conclusion as it is to find against it. 

A complete rationale for all opinions expressed must be provided.

4.  Schedule the Veteran for a VA examination to determine the nature and etiology of any acquired psychiatric disorder, to include depression and/or mood disorder, that may be present or was/were present during or proximate to the claim.  All pertinent symptomatology and findings must be reported in detail.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The complete record, to include a copy of this Remand and the claims folder, must be made available to and reviewed by the examiner in conjunction with the examination.

For any acquired psychiatric disorder, to include depression and/or mood disorder, that is/are diagnosed, if any, opine whether it is at least as likely as not that any diagnosed disability was caused by, or aggravated (i.e., made chronically worse) by a service-connected disability.

The term at least as likely as not does not mean within the realm of possibility, but rather that the evidence both for and against a conclusion is so evenly divided that it is as sound to find in favor of a certain conclusion as it is to find against it. 

A complete rationale for all opinions expressed must be provided.

5.  Thereafter, schedule the Veteran for a VA examination(s) to determine the current severity of his service-connected lumbar spine and right knee disability which were present during or proximate to the claim.  All pertinent symptomatology and findings, including scarring, must be reported in detail.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The complete record, to include a copy of this Remand and the claims folder, must be made available to and reviewed by the examiner in conjunction with the examination. 

All ranges of motion involving the right knee and lumbar spine should be tested, and the examiner should note if repeated range-of-motion testing results in additional limitation of motion, or in functional loss, or there is weakened movement, excess fatigability, or incoordination attributable to the Veteran's service-connected right knee disability or lumbar spine disability, expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, or incoordination.

Additionally, the examiner should test the range-of-motion for each disability in active motion, passive motion, weight-bearing, and nonweight-bearing, for both the joint in question and any undamaged paired joint.  If the examiner is unable to conduct any required testing or concludes that any required testing is not necessary in this case, he or she should clearly explain why that is so.

Furthermore, an opinion must be given as to whether any pain associated with the Veteran's right knee disability or lumbar spine disability, could significantly limit functional ability during flare-ups or during periods of repeated use, noting the degree of additional range-of-motion loss due to pain on use or during flare-ups.  If this is not feasible to determine without resort to speculation, the examiner must provide an explanation for why this is so.

The examiner should also comment on the Veteran's ability to function in an occupational environment, document any education and work experience reported by the Veteran during the examination, and/or describe any functional impairment caused solely by his service-connected disabilities, to include consideration of the October 2016 private opinion.

The examiner must provide a complete rationale for any opinion expressed.

6.  The Veteran must be notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2016).

7.  Finally, and after undertaking any other development deemed necessary, readjudicate the issues on appeal, to include consideration as to if the Veteran is found to be unemployable due to service-connected disabilities, but fails to meet the percentage standards set forth in 38 C.F.R. § 4.16 (a), and if so, then refer the case to the Director, Compensation and Pension Service, for extraschedular consideration of TDIU under 38 C.F.R. § 4.16 (b).  If any benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


ATTORNEY FOR THE BOARD	M. Espinoza, Associate Counsel

Copy mailed to:  Robert V. Chisholm, Attorney


Department of Veterans Affairs


